EXAMINER’S COMMENTS
Response to Amendment
The following is in response to the applicants’ submission (e.g. After Final amendment, remarks, etc.) filed on October 6, 2021.  The submission has been fully considered, entered, and made of record.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
As part of the submission, applicants’ have amended Claim 1 by incorporating the allowable subject matter of previous Claim 11 (now canceled).  The allowable subject matter now recited in Claim 1 (at lines 16-22) will be further discussed as follows.  The prior art references applied to Claim 1 in the previous office action were Gold, Wang and Shinar.  There are two alternative parts of the allowable subject matter of Claim 1 (lines 16-22) because of the term of “or” (line 17) as emphasized below. 
The first part further limits step 2) of Claim 1 by stating:
when the laser irradiates the liquid or paste prepared by adding the nano metal particles into the solvent, the liquid or paste is irradiated by the laser (lines 16-17).
The second part further limits step 2) alternatively by stating:
the liquid or paste on the defect is preheated and dried using a laser with first energy lower than preset energy, so as to reduce an organic content in the liquid or paste; and then the liquid or paste is irradiated by a laser with second energy higher than the preset energy (lines 18-22).
With the ultimate goal of either of these parts being “so that the liquid or paste in the defect is metallurgically bonded to the original line” (lines 21-22).  
Gold, Wang and Shinar, either alone, or in combination, do not teach these alternative parts of Claim 1.  Moreover, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified any of these references to add either of the parts to the manufacturing process because to do so would destroy the overall structure of either of the references.
Accordingly, Claims 1, 2, 4 through 10 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896